 Case 5:19-cr-00135-JGB Document 26 Filed 07/28/20 Page 1 of 2 Page ID #:167



                                                                       FILF_D
                                                                        CISTRICTCOIJRT
                                                           CLERK, li.S.




                                                          CENTRAL
                                                          BY




                        UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,                     NO.5:19-CR-00135-JGB
                     Plaintiff,
                                              ORDER OF DETENTION AFTER
          ►~
                                              HEARING
NOE TOVAR,
                                              [Fed.R.Crim.P. 32.1(a)(6);
                     Defendant.               18 U.S.C. 3143(a)]




      The defendant having been arrested in the Central District of California pursuant to a
warrant issued by the United States District Court for the Central District of California for
alleged violation of the terms and conditions of the defendant's supervised release; and
       The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
       The Court finds that:
 \\
 \\
 \\




                                               1
Case 5:19-cr-00135-JGB Document 26 Filed 07/28/20 Page 2 of 2 Page ID #:168




A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
3142(b) or (c). This finding is based on the defendant's submission on the issue of detention
and lack of bail resources.
      and
B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
convincing evidence that the defendant is not likely to pose a danger to the safety of any
other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
based on the defendant's submission on the issue of detention, failure to proffer any
evidence to meet the defendant's burden on this issue, criminal history, and history of
substance abuse.


      IT THEREFORE IS ORDERED that the defendant be detained pending the further
revocation proceedings.


DATED: July 28, 2020


                                        ~_"-               ~                  ~.,

                                                       KARE L. STEVENSON
                                                 UNITED STATES MAGISTRATE JUDGE




                                             2
